IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-41260
                         Summary Calendar



JAMES R. BROWN,

                                         Plaintiff-Appellant,

versus

SANDY JACOBS, Individually and as Commissioner of Denton County,
Texas; SCOTT ARMEY, Individually and as Commissioner of Denton
County, Texas; KIRK WILSON, Individually and as Commissioner of
Denton County, Texas, WELDON LUCAS, Sheriff, Individually and as
Sheriff of Denton County, Texas; JAMES BING BURTON; DENTON COUNTY
COMMISSIONERS COURT; DENTON COUNTY OF; DON HILL; JEFF MOSELEY,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 4:95-CV-44
                        - - - - - - - - - -
                          January 6, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     James Richard Brown (TDCJ # 701163) appeals the jury verdict

in favor of the defendants in his prisoner civil rights suit.    He

argues that the jury verdict was “against” the evidence and that

the trial judge allowed prejudicial and inflammatory trial

tactics.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-41260
                                -2-

     Because Brown has failed to provide a transcript of the

trial and has “declined” to cite relevant legal authorities, he

can make no showing of error with regard to his claims.   See

Phillips v. Frey, 20 F.3d 623, 627 (5th Cir. 1994); Richardson v.

Henry, 902 F.2d 414, 416 (5th Cir. 1990).   As it is frivolous,

the appeal is dismissed.   See Howard v. King, 707 F.2d 215, 219-

20 (5th Cir. 1983); 5th Cir. R. 42.2.

     APPEAL DISMISSED.